Citation Nr: 0002656	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-13 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the right knee, currently rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for patellofemoral 
pain syndrome of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from October 1992 to April 
1996.

This appeal initially arose before the Board of Veterans' 
Appeals (Board) of the Department of Veterans Affairs (VA) 
from a rating decision of September 1996 from the Montgomery, 
Alabama, Regional Office (RO).


REMAND

This case was most recently before the Board in January 1999.  
At that time, the Board determined that the medical evidence 
of record raised the issue of service connection for 
arthritis of the knees.  The Board further found that these 
issues were intertwined with the issues in appellate status 
and had to be adjudicated by the RO. Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  As such, the Board requested the 
RO to adjudicate the issue of service connection for 
arthritis involving the knees on direct and secondary bases.

In conjunction with the Remand a VA examination was conducted 
in March 1999. X-rays did not confirm the presence of 
arthritis of the knees.  The diagnosis was arthralgia of the 
knees.  This fact was noted in the pertinent supplemental of 
the case.  However, the RO did not formally adjudicate the 
issue of service connection for arthritis involving the knees 
on direct and secondary bases as requested by the Board.

The United States Court of Appeals for Veterans Claims 
(Court), in Stegall v. West, 11 Vet. App. 268 (1998), 
indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  The Board 
also notes that the Court has held that the RO must comply 
with the Board's remand instructions or explain its failure 
to complete the requested action.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993).


In order to ensure the veteran's right of due process, the 
case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
she may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA, military, and private 
medical records pertaining to current 
treatment of the disabilities involving 
the knees.

2.  The RO is requested to formally 
adjudicate the issue of service 
connection for arthritis of the knees on 
direct and secondary bases, to include 
consideration of Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
are not granted the veteran and her 
representative should be notified of the 
denial and of her appellate rights.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
she is further informed.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



